
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.03


FORM OF RELOAD OPTION GRANT NOTIFICATION (EFFECTIVE NOVEMBER 1, 2007)

GRAPHIC [g473199.jpg]

RELOAD STOCK OPTION GRANT NOTIFICATION
(Grant dated «stock_price_date»)


1. Grant of Reload Option. Citigroup Inc. ("Citigroup") hereby grants to
«window_1» ("Participant") one or more non-qualified stock options to purchase
the number of shares of Citigroup common stock noted in the Reload Stock Option
Grant Summary below, at a grant price per share (the "Grant Price") of
$«option_price» subject to the terms, conditions, and restrictions described
herein pursuant to the Citigroup 1999 Stock Incentive Plan, as amended and
restated effective April 19, 2005, as further amended on October 17, 2006, and
as it may be further amended from time to time (the "Plan"). As used in this
Notification, the term "Reload Option" shall mean a single reload option grant
as well as multiple reload option grants, if the grant of more than one reload
option is indicated below. The "Company", for purposes of this Agreement, shall
mean Citigroup and its subsidiaries that participate in the Plan.

Reload Stock Option Grant Summary

--------------------------------------------------------------------------------

Vesting Date


--------------------------------------------------------------------------------

  Grant Price

--------------------------------------------------------------------------------

  Plan

--------------------------------------------------------------------------------

«vesting_date»   $«option_price»   1999 Stock Incentive Plan
NUMBER OF OPTION SHARES

--------------------------------------------------------------------------------


 
 
 
EXPIRATION DATES

--------------------------------------------------------------------------------

2. Terms and Conditions. The terms, conditions, and restrictions applicable to
the Reload Option are specified in the prospectus dated February 13, 2002
(titled "Your Citigroup Stock Option Grant"), the prospectus supplements thereto
dated October 1, 2002, and January 1, 2004, and August 1, 2006, (together, the
"Prospectus"), and the grant agreement governing the original option pursuant to
which this Reload Option has been granted. These terms include, but are not
limited to, provisions relating to amendment, vesting, cancellation, expiration
and exercise, restrictions on transfer, and sale restrictions that may apply to
shares acquired upon exercise, all of which are hereby incorporated by reference
into this Notification. By accepting this Reload Option, Participant confirms
receipt of the Prospectus and the original option grant agreement, and that he
or she has read and understands these documents. The Reload Option is also
subject to all program guidelines that may be in effect from time to time and
such additional or modified terms and conditions as may be contained in
prospectus supplements dated after the date of this notification.

Certain terms and conditions of your Reload Option are summarized below (see
your original grant agreement, the Prospectus and any subsequent prospectus
supplements for complete details and the specific terms governing your grant):

•The Reload Option, whether vested or unvested, may be canceled when your
employment terminates, depending on the reason for termination.

•The vesting of your Reload Option and your right to exercise your Reload Option
may be suspended during any break in your employment.

•You may be entitled to exercise your Reload Option using the reload option
exercise method, by which you may receive a new reload option grant; however,
you will not be able to use the reload option exercise method following a
termination of your employment.

•If you resign, or if your employment is terminated by the Company because of
your "gross misconduct," your Reload Option will be canceled on your termination
date.

--------------------------------------------------------------------------------



•If the Company terminates your employment involuntarily for a reason other than
your "gross misconduct," the vesting of your Reload Option will stop, and you
will have up to 30 days from your termination date (depending on the specific
terms governing your grant) to exercise your Reload Option, but not later than
the expiration date of your Reload Option.

•If you terminate your employment under an "age and years of service" provision
applicable to your Reload Option, vesting of your Reload Option may be
accelerated, and you will have up to two (2), three (3), or five (5) years from
your termination date (depending on the specific terms governing your grant) to
exercise your Reload Option, but not later than the expiration date of your
Reload Option.

•For purposes of the Reload Option, your employment shall be deemed terminated
as of the last day of your active service with the Company, regardless of any
entitlement to notice, payment in lieu of notice, severance pay, termination
pay, pension payment, or the equivalent that may be provided by any other plan,
contract, or law.

•If you die, the vesting of your Reload Option may stop or be accelerated and/or
your estate will have up to two (2) or five (5) years from the date of your
death (depending on the specific terms governing your grant) to exercise your
Reload Option, but not later than the expiration date of your Reload Option.

•During a statutory leave of absence, the vesting of your Reload Option will
continue and you can exercise your Reload Option during such leave, but not
later than the expiration date of your Reload Option, provided that such leave
is approved by management of Participant's business unit, is provided by
applicable law and taken in accordance with such law and applicable Company
policy.

•If you are on a personal leave of absence, or if you are on a statutory leave
of absence followed immediately by a personal leave of absence, your Reload
Option will be canceled as soon as the personal leave of absence (or combined
statutory leave and personal leave of absence) has exceeded six months.

•Unless otherwise canceled at an earlier date, the Reload Option will expire
when the original option expires.

•Your Reload Option may not be sold, pledged, hypothecated, assigned or
otherwise transferred, other than by will or the laws of descent and
distribution, and during your lifetime, it may be exercised only by you.

3. Participant Understandings. Participant understands that: (a) all equity
incentive awards are entirely discretionary and that no right to receive an
award exists absent a prior written agreement to the contrary; (b) the value
that may be realized from an equity incentive award, if any, is contingent, and
depends on the future market price of Citigroup stock, among other factors;
(c) equity incentive awards, being intended to promote employee retention and
stock ownership and to align employees' interests with those of shareholders,
are subject to vesting conditions and will be canceled if vesting conditions are
not satisfied; (d) any monetary value assigned to an equity incentive award in
any communication regarding the award is contingent, hypothetical, and for
illustrative purposes only, and does not express or imply any promise or intent
by the Company to deliver, directly or indirectly, any certain or determinable
cash value to Participant; (e) receipt of this Reload Option or any incentive
award in the past is neither an indication nor a guarantee that an incentive
award of any type or amount will be made in the future, and that absent a
written agreement to the contrary, the Company is free to change its practices
and policies regarding incentive awards at any time in its sole discretion; and
(f) vesting is subject to confirmation and final determination by Citigroup that
conditions to vesting have been satisfied. Participant shall have no rights as a
stockholder of the Company with respect to any shares covered by this Reload
Option unless and until the Reload Option vests and is exercised for shares.

4. Vesting and Expiration Dates. The Reload Option shall vest and become
exercisable on the vesting date stated in the Reload Stock Option Grant Summary
provided Participant remains continuously employed by the Company or one of its
participating subsidiaries. The Reload Option will expire on the date(s)
indicated in the Reload Stock Option Grant Summary, which dates correspond to
the expiration dates of the original option or reload option pursuant to which
this Reload Option has been granted, subject to earlier cancellation or
suspension upon or following a termination of employment or other change in
employment status during the option term as provided in the Prospectus and the
original option grant agreement.

5. Exercise of Reload Option. Participant may exercise the Reload Option in
whole or in part upon notice to the Company together with provision for payment
of the Grant Price and applicable withholding taxes. Such notice

2

--------------------------------------------------------------------------------



shall be given in the manner prescribed by the Company and shall specify the
date and method of exercise and the number of shares being exercised. All stock
option exercises will be processed in accordance with the Citigroup Equity
Compensation administrative procedures and deadlines then in effect. If
Participant uses a broker-assisted exercise method that may be available from
time to time, Participant acknowledges and agrees that option proceeds from any
broker-assisted exercises will be net of applicable commissions and fees
associated with these transactions. The applicable commissions and fees will be
disclosed to Participant at or prior to the time of exercise or will be
available to Participant upon request. Participant acknowledges that the laws of
the country in which Participant is working at the time of grant, vesting and/or
exercise of the Reload Option (including any rules or regulations governing
securities, foreign exchange, tax, or labor matters) or Company accounting or
other policies dictated by such country's political or regulatory climate, may
restrict or prohibit any one or more of the stock option exercise methods
described in the Prospectus, that such restrictions may apply differently if
Participant is a resident or expatriate employee, and that such restrictions are
subject to change at any time. If the last day on which the Reload Option may be
exercised is not a trading day on the New York Stock Exchange, then the
immediately preceding New York Stock Exchange trading day shall be the last day
on which the Reload Option may be exercised. A Reload Option may not be
exercised after the Expiration Date set forth on the first page of this
Notification. The Company is not obligated to notify Participant that a Reload
Option is nearing expiration.

6. Plan Administration. The Reload Option has been granted subject to the terms
of the Plan, and the shares deliverable to Participant upon exercise will be
from the shares available for grant pursuant to the terms of the Plan. The Board
of Directors of Citigroup may terminate or suspend the Plan, and may amend the
Plan, subject to the approval of stockholders, if required, at any time.

7. Adjustments. In the event of any change in Citigroup's capital structure on
account of (i) any extraordinary dividend, stock dividend, stock split, reverse
stock split or any similar equity restructuring; or (ii) any combination or
exchange of equity securities, merger, consolidation, recapitalization,
reorganization, divestiture or other distribution (other than ordinary cash
dividends) of assets to stockholders, or any other similar event affecting
Citigroup's capital structure, to the extent necessary to prevent the
enlargement or diminution of the rights of Participants, the Committee shall
make such appropriate equitable adjustments as may be permitted by the terms of
the Plan and applicable law, to the number or kind of shares subject to the
Reload Option and/or its grant price. All such adjustments shall conform to the
requirements of Section 409A of the Code, to the extent applicable. Citigroup
shall give each Participant notice of an adjustment hereunder and, upon notice,
such adjustment shall be conclusive and binding for all purposes.
Notwithstanding the foregoing, the Committee may, in its discretion, decline to
adjust any Reload grant to any Participant, if it determines that such
adjustment would violate applicable law or result in adverse tax consequences to
the Participant or the Company, and neither the Committee nor Citigroup shall be
bound to compensate any Participant for any such adjustment not made, nor shall
they be liable to Participant for any additional personal tax or other
consequences of any adjustments that are made to a Reload Option.

8. Taxes and Tax Residency Status. By accepting the Reload Option, Participant
agrees to pay all applicable income and/or social taxes and file all required
tax returns in all jurisdictions where Participant is subject to tax and/or an
income tax filing requirement. If Participant is an employee in one of
Citigroup's expatriate programs, he or she agrees to pay all applicable income
and/or social taxes and file all tax returns in accordance with the applicable
expatriate policy. To assist Citigroup in achieving full compliance with its
obligations under the laws of all relevant taxing jurisdictions, Participant
agrees to keep complete and accurate records of his or her income tax residency
status and the number and location of workdays outside his or her country of
income tax residency from the grant date until the date of exercise and the
subsequent sale of any shares received upon exercise. Participant also agrees to
provide, upon request, information about his or her tax residency status to
Citigroup during such period. Participant will be responsible for any income tax
due, including penalties and interest, arising from any misstatement by
Participant regarding such information.

9. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, Participant agrees, to the fullest extent permitted by law, to accept
electronic delivery of any documents that the Company may be required to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms or communications) in connection with this and any
other prior or future incentive award or program made or offered by the Company
or its predecessors or successors. Electronic delivery of a document to
Participant may be via a Company e-mail system or by reference to a location on
a Company intranet site to which Participant has access.

3

--------------------------------------------------------------------------------



10. Disclosure Regarding Use of Personal Information and Participant's Consent.

                (a) Definition and Use of "Personal Information." In connection
with the grant of this Reload Option, and any other award under any other equity
award program, and the implementation and administration of any such program,
including, without limitation, Participant's actual participation, or
consideration by the Company for potential future participation, in any program
at any time, it is or may become necessary for the Company to collect, transfer,
use, and hold certain personal information regarding Participant in and/or
outside of Participant's home country.

The "personal information" that Citigroup may collect, process, store and
transfer for the purposes outlined above may include Participant's name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and equity
award information and history, business unit, employing entity, and
Participant's beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his/her personal information, and may
correct or update such information, by contacting his/her human resources
representative or local equity coordinator.

Use, transfer, storage and processing of personal information, electronically or
otherwise, may be in connection with the Company's internal administration of
its equity award programs, or in connection with tax or other governmental and
regulatory compliance activities directly or indirectly related to an equity
award program. For such purposes only, personal information may be used by third
parties retained by the Company to assist with the administration and compliance
activities of its equity award programs, and may be transferred by the company
that employs (or any company that has employed) Participant from Participant's
home country to other Citigroup entities and third parties located in the United
States and in other countries. Specifically, those parties that may have access
to Participant's information for the purposes described herein include, but are
not limited to, (i) human resources personnel responsible for administering the
equity award programs, including local and regional equity award coordinators,
and global coordinators located in the United States; (ii) Participant's U.S.
broker and equity account administrator and trade facilitator;
(iii) Participant's U.S., regional and local employing entity and business unit
management, including Participant's supervisor and his/her superiors; (iv) the
Committee or its designee, which is responsible for administering the Plan;
(v) Citigroup's technology systems support team (but only to the extent
necessary to maintain the proper operation of electronic information systems
that support the equity award programs); and (vi) internal and external legal,
tax and accounting advisors (but only to the extent necessary for them to advise
the Company on compliance and other issues affecting the equity award programs
in their respective fields of expertise). At all times, Company personnel and
third parties will be obligated to maintain the confidentiality of Participant's
personal information except to the extent the Company is required to provide
such information to governmental agencies or other parties. Such action will
always be undertaken only in accordance with applicable law.

                (b) Participant's Consent. BY ACCEPTING THIS RELOAD OPTION,
PARTICIPANT EXPLICITLY CONSENTS (i) TO THE USE OF PARTICIPANT'S PERSONAL
INFORMATION FOR THE PURPOSE OF BEING CONSIDERED FOR PARTICIPATION IN FUTURE
EQUITY AWARDS (TO THE EXTENT HE/SHE IS ELIGIBLE UNDER APPLICABLE PROGRAM
GUIDELINES, AND WITHOUT ANY GUARANTEE THAT ANY AWARD WILL BE MADE); AND (ii) TO
THE USE, TRANSFER, PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF
HIS/HER PERSONAL INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE
MAY OCCUR IN THE FUTURE, IN CONNECTION WITH THIS RELOAD OPTION OR ANY OTHER
EQUITY AWARD, AS DESCRIBED ABOVE.

11. Right of Set Off. Participant agrees that the Company may, to the extent
permitted by applicable law, retain for itself funds or securities otherwise
payable to Participant pursuant to this Reload Option or any award under any
equity award program administered by Citigroup to offset any amounts paid by the
Company to a third party pursuant to any award, judgment, or settlement of a
complaint, arbitration, or lawsuit of which Participant was the subject; to
satisfy any obligation or debt that Participant owes the Company or its
affiliates; or in the event any equity award is canceled pursuant to its terms.
The Company may not retain such funds or securities and set off such obligations
or liabilities, as described above, until such time as they would otherwise be
distributable to Participant in accordance with the applicable award terms.

4

--------------------------------------------------------------------------------



12. Entire Agreement; No Right to Employment. The Prospectus, the original
option grant agreement and this Notification constitute the entire understanding
between the parties hereto regarding the Reload Option and supersede all
previous written, oral, or implied understandings between the parties hereto
about the subject matter hereof. Nothing contained herein, in the Plan, or in
the Prospectus shall confer upon the Participant any rights to continued
employment or employment in any particular position, at any specific rate of
compensation, or for any particular period of time.

13. Arbitration; Conflict; Governing Law. Any disputes regarding the Reload
Option shall be resolved by arbitration in accordance with the Company's
arbitration policies. In the absence of an effective arbitration policy,
Participant understands and agrees that any dispute related to the Reload Option
shall be submitted to arbitration in accordance with the rules of the American
Arbitration Association, if so elected by the Company in its sole discretion. In
the event of a conflict between the Plan and this Notification, or the terms,
conditions, and restrictions of the Reload Option as specified in the
Prospectus, the Plan shall control. This Notification shall be governed by the
laws of the State of New York (regardless of conflict of laws principles) as to
all matters, including, but not limited to, the construction, application,
validity and administration of the Reload Option and the Plan.

14. Acceptance and Agreement by Participant. By accepting this Reload Option,
Participant agrees to be bound by the terms, conditions, and restrictions set
forth in the Prospectus, this Notification, and the Company's policies, as in
effect from time to time, relating to the administration of the Plan.

* * *

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.03



RELOAD STOCK OPTION GRANT NOTIFICATION (Grant dated «stock_price_date»)
